McMurray, Presiding Judge.
Defendant was indicted and convicted of the offense of criminal attempt to commit motor vehicle theft. After an appeal was filed and the record and transcript filed in this court the defendant’s counsel has filed a request for permission to withdraw from the case.
The request or motion is in full compliance with the rules set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), and Bethay v. State, 237 Ga. 625 (229 SE2d 406). See also Hill v. State, 238 Ga. 564 (233 SE2d 796).
*69Decided January 8, 1981.
John Paul Batson, for appellant.
Richard E. Allen, District Attorney, for appellee.
As required in Bethay v. State, 237 Ga. 625, supra, we have fully examined the record and transcript to determine whether, in fact, the appeal is wholly frivolous and without any merit. After a full and careful examination of the transcript and record, we have determined the appeal is wholly frivolous and without any merit. Accordingly, counsel is granted permission to withdraw, and the appeal is dismissed.

Appeal dismissed.


Quillian, C. J., and Pope, J., concur.